Citation Nr: 1034101	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-19 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation greater than 20 percent for 
traumatic degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to June 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2009, the Veteran testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
hearing transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

Pursuant to the Board's August 2009 remand, the Veteran was 
afforded an examination of his lumbar spine disability in January 
2010.  That examiner reported clinical findings that were 
markedly different from those that had been noted on VA 
compensation examination in March 2007 and that had been reported 
by a private chiropractor in January 2008.  Further, the January 
2010 examiner's report referred to a lumbosacral spine x-ray in 
April 2008 that was suggestive of degenerative joint disease and 
an MRI of the Veteran's lumbosacral spine in "April 2008" that 
was not suggestive of spinal stenosis; however, the MRI was 
actually obtained in November 2004.  The examiner concluded that 
there was no clinical indication to repeat the MRI.  

The Veteran wrote in July 2010 to disagree with the VA examiner's 
findings, stating that his gait was very impaired, although the 
examiner stated that it was normal, and that he had recently had 
two incapacitating episodes due to his back, whereas the examiner 
noted that he had had no incapacitating episodes.  

In light of the disparate clinical findings on the various 
examinations of record and the Veteran's report that his back 
disability has worsened since the January 2010 examination, 
another examination must be scheduled to resolve the noted 
inconsistencies and to assess the current severity of the 
Veteran's lumbar spine disability.  

Accordingly, the case is again remanded for the following 
actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for his lumbar spine disability 
since August 2009.  Based on his response, 
the RO must attempt to procure copies of 
all records which have not previously been 
obtained from identified treatment sources.  
All attempts to secure this evidence must 
be documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  The Veteran must be afforded the 
appropriate VA examination to determine the 
current severity of his lumbar spine 
disability.  All pertinent symptomatology, 
clinical findings, and diagnoses must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the requested 
study.  In particular, the examiner must 
review the report of the March 2007 VA 
compensation examination and the January 
2008 private chiropractor's report, as well 
as the report of the January 2010 VA 
compensation examination.  The examiner 
must provide complete rationale for all 
opinions and for all clinical findings that 
are significantly different from those 
previously reported.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must provide 
the reasons why an opinion would require 
speculation.  The report prepared should be 
typed.  

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  After the above development has been 
completed, the Veteran's claim for an 
increased rating for traumatic degenerative 
joint disease of the lumbar spine must be 
readjudicated.  If the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  


